Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 and 16 are pending and under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Hyperlinks are present on pages 3 and 11 of the specification.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  “,,”, located at “regulatory sequence(s) thereof,, and”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue. These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claims 1-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method for predicting a triple-negative breast cancer (TNBC) patient’s response to anthracycline-containing polychemotherapy, said method comprising: i) contacting genomic DNA isolated from a biological sample of said TNBC patient with SEQ ID NO 6 and 7, resulting in a product, wherein the product is SEQ ID NO: 3 and 4; ii) contacting the product of i) with probes SEQ ID NO. 8 and 9, wherein SEQ ID 9 and 8 distinguish between methylated and non-methylated CpG dinucletotides, respectively; and iii) making a prediction of said TNBC patient’s response to anthracycline-containing polychemotherapy based on the detection. The claims do not reasonably provide enablement for predicting anthracycline response within any CpG dinucleotide of the PITX2 sequence or the PITX2 regulatory sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

A method for predicting a triple-negative breast cancer (TNBC) patient’s response to anthracycline-containing polychemotherapy, said method comprising: i) contacting genomic DNA isolated from a biological sample of said TNBC patient with SEQ ID NO 6 and 7, resulting in a product, wherein the product is SEQ ID NO: 3 and 4; ii) contacting the product of i) with probes SEQ ID NO. 8 and 9, wherein SEQ ID 9 and 8 distinguish between methylated and non-methylated CpG dinucletotides, respectively; and iii) making a prediction of said TNBC patient’s response to anthracycline-containing polychemotherapy based on the detection.

The nature of the invention and the breadth of the claims:
	The claims are directed towards methods involving predicting a response to anthracycline from a triple-negative breast cancer (TNBC) patient by determining the methylation state of at least one CpG dinucleotide sequence of PITX2 and/or of one or several regulatory sequences thereof within a biological sample and making a prediction based on the determined methylation state or if the methylation state exceeds a threshold or methylation score determined by a calculation.

The amount of direction or guidance and Presence and absence of working examples:
	The specification teaches three examples. In the first example (pages 12 and 15-18), bisulfite conversion was performed and PITX2 primers (SEQ ID NO 6-7) and probes (SEQ ID NO 8-9) were used for methylated and unmethylated DNA status. Theses probes detected 3 CpGs (Table 4; page 12).
	In the second example, consistency among the qPCR runs and methylation scores was examined, but there was no teaching of different probes or CpGs (pages 18-19).
	In the third example, subgroup analyses were performed. The study also analyzed PITX2 DNA methylation of TNBC from sediment pellets (page 19-23). The specification states “Stable measurements gained from dilution series showed that even when applying small amounts of bisulfite converted DNA, robust results can be achieved with the used PITX2 primer and probe system” (page 21, lines 29-32). Therefore, the third example merely indicates the probes which detected the 3 CpGs of example 1.

The state of the prior art and the predictability or unpredictability of the art: 
	The prior art demonstrates unpredictability between the methylation state of CpG dinucleotides and phenotype.
Toyota (Toyota et al. (1999) 59:4535-4541) teaches that with regards to methylation in cancer, the GpG-rich region upstream of a position (CACNA1G) is composed of two CpG islands that behave independently (page 4538, col 1, first full para). Therefore, Toyota teaches that CpG islands act independently.
Cameron (Cameron et al. (1999) Blood 94(7): 2445-2451) teaches that there was marked heterogeneity for specific CpG sites methylated (abstract). Cameron also teaches that the importance of hypermethylation at 1 or 2 CpG sites and their location relative to transcription start sites remains to be determined (page 2445, col. 1). Therefore, Cameron teaches that a single dinucleotide may not be representative of an entire CpG island.
Maier (Maier et al. (2007), European J. Cancer 43(11):1679-1686) teaches the detection of methylation for the PITX2 gene at four locations: probes A-D (Fig. 1). Maier teaches that probe A covered 2 CpG dinucleotides in the regulatory region, and probes B, C, and D covered CpG dinucleotides in the vicinity (page 1682, col. 1; Fig. 1). Maier teaches that CpG sites of PITX2 probes A-C were statistically significant for metastasis-free survival, but probe D was not significant and had a hazard ratio of 1—indicating no difference (Table 2A; page 1682, col. 1). Therefore, Maier teaches that based on PITX2 methylation some CpGs allow clinically relevant risk assessment in tamoxifen-treated breast cancer (Abstract), but other CpGs (as indicated by D) cannot indicate metastasis-free survival. 
Pillai (Pillai et al. (2015), Breast Cancer Res Treat 153:507–517) teaches that isoform 1 and 2 of PITX2 is regulated by the WNT pathway and expression of isoform 3 is regulated by 
Accordingly, it is clear from the teachings of the art that not any PITX2 CpG dinucleotide sequence or PITX2 regulatory sequence CpG dinucleotide sequence may be predictably indicative to drug response.   

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary: 
	To practice the invention as claimed, the skilled artisan would have to analyze every CpG dinucleotide of PITX2 and CpG dinucleotides throughout the subject’s genome.  As Pillai indicates that PITX2 interacts with regulatory pathways (which would affect expression), and the specification defines regulatory sequences as “a sequence which affects the expression of a gene” (page 14, lines 10-14), the skilled artisan would need to perform large amounts of experimentation. Therefore, based on the number of CpG dinucleotides that would need to be assessed and the inconsistencies in CpG dinucleotide methylation in regions that are close together, the skilled artisan would be unable to predictably determine how to make or use the invention as claimed. The art supports the unpredictability of methylation patterns, including 
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of working examples of CpG dinucleotides in regulatory sequences indicating anthracycline response, and the prior art balanced against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of determining a methylation state of one or several regulatory sequences thereof within said biological sample to make a prediction to anthracycline response from any PITX2 sequence not within the 3 CpG of Table 4.
	


Written Description
Claims 1-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are directed to methods involving predicting a triple-negative breast cancer (TNBC) patient’s response to anthracycline-containing polychemotherapy with any structurally 

Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of instant claims 1-14 and 16, the ability to identify a PITX2 dinucleotide sequence or “one or several regulatory sequences” of PITX2 that possesses the functionality of predicting a response to anthracycline-containing polychemotherapy based on the methylation state is a critical feature of the claimed methods.
The specification states that the “term "regulatory sequence of a gene", as used herein, is meant to refer to a sequence which affects the expression of a gene. Such a regulatory sequence may be located within, proximal or distal to said gene. A regulatory sequence includes, but is not limited to constitutive promoters, tissue-specific promoters, developmental-specific promoters, inducible promoters and the like” (page 14, lines 10-14). The specification does not teach which, if any of the large genus of possible regulatory sequences encompassed by the claims would be capable of predicting a TNBC patient’s response to anthracycline-containing polychemotherapy.
While the skilled artisan may be capable of identify “one or several regulatory sequences” of PITX2, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.


Regarding claims 1-14 and 16, while a CpG dinucleotide of PITX2 or several PITX2 regulatory sequences may be capable of indicating a breast cancer patient’s response to anthracycline, there is no indication, teaching, guidance, or expectation that ALL such therapeutics would be capable of “making a prediction” based on the methylation state, as is broadly claimed.
The specification also states that the term "anthracyclines", as used herein, is meant to refer to a group of drugs obtained from Streptomyces bacteria, in particular Streptomyces peucitius. Examples of anthracyclines are daunorubicin, doxorubicin, epirubicin, idarubicin, valrubicin and mitoxantrone” (page 12, lines 31-35). While the specification defines “predicting a patient’s response to a treatment to refer to “a prediction of the outcome of a particular treatment, if performed on a patient” (page 14, lines 4-5).
Toyota (Toyota et al. (1999) 59:4535-4541) teaches that with regards to methylation in cancer, the GpG-rich region upstream of a position (CACNA1G) is composed of two CpG 
Cameron (Cameron et al. (1999) Blood 94(7): 2445-2451) teaches that there was marked heterogeneity for specific CpG sites methylated (abstract). Cameron also teaches that the importance of hypermethylation at 1 or 2 CpG sites and their location relative to transcription start sites remains to be determined (page 2445, col. 1). Therefore, Cameron teaches that a single dinucleotide may not be representative of an entire CpG island.
Maier (Maier et al. (2007), European J. Cancer 43(11):1679-1686) teaches the detection of methylation for the PITX2 gene at four locations: probes A-D (Fig. 1). Maier teaches that probe A covered 2 CpG dinucleotides in the regulatory region, and probes B, C, and D covered CpG dinucleotides in the vicinity (page 1682, col. 1; Fig. 1). Maier teaches that CpG sites of PITX2 probes A-C were statistically significant for metastasis-free survival, but D was not significant and had a hazard ratio of 1—indicating no difference (Table 2A; page 1682, col. 1). Therefore, Maier teaches that based on PITX2 methylation some CpGs allow clinically relevant risk assessment in tamoxifen-treated breast cancer (Abstract), but other CpGs (as indicated by D) cannot indicate metastasis-free survival. 

Given the teachings of Toyota, Cameron, and Maier, there is no indication that all CpGs of PITX2 or regulatory sequences of PITX2 would possess the specified ability to predict anthracycline response.


In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.) In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed. As such, one of skill in the art would not recognize that applicant was in possession of the genus of “one or several regulatory sequences” of PITX2 encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, 

Thus considering the breadth of the regulatory sequences required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “whether the determined methylation state of said PITX2 gene and/or of one or several regulatory sequences thereof exceeds a defined threshold”. Claim 7 recites “whether the methylation score in said biological sample exceeds a defined threshold methylation score”. However, the metes and bounds of a “defined threshold” is unclear. A “defined threshold” is a relative term which renders the claim indefinite.  The term "defined threshold" is not defined by the claim, the specification does not provide a standard for 
Claim 3 also recites the “prediction is negative, if the determined methylation state is equal to or does not exceed said threshold” and “wherein said prediction is positive, if said determined methylation state does exceed said threshold”. Therefore, as written, the claim allows for the prediction to both be positive AND negative, as the claim requires that “PITX2 gene and/or of one or several regulatory sequences thereof exceeds a defined threshold”. How can the prediction of a patient’s response to a drug be positive and negative? Claim 7 recites that “prediction … is based on whether the methylation score in said biological sample exceeds a defined threshold methylation score”. The scope of the claim is unclear because it is unclear how a methylation score “is equal to or does not exceed said defined threshold methylation score” while still exceeding a defined threshold methylation score. Claim 8 recites “wherein prediction of said TNBC patient’s response … exceeds a defined threshold methylation score” and “wherein said prediction is negative, if the methylation score of said sample is equal to or does not exceed said defined threshold methylation score”. The scope of the claim is unclear if the sample exceeds a defined threshold, but “wherein said prediction is negative, if the methylation score … is equal to or does not exceed said defined threshold methylation score”. 
Claim 10 depends from claim 7, and claims 13-14 and 16 depends from claim 8, so these claims inherit the deficiencies of claims 7 and 8, respectively.

Claim 1 recites “a methylation state of at least one CpG dinucleotide sequence of a paired-like homeodomain transcription factor 2 (PITX2) gene and/or of one or several regulatory sequences thereof within said biological sample”. Claims 3, 7, and 8 also the PITX2 gene and/or 
Claim 9 recites “one or several anthracyclines if said prediction of step iii) or iii’) is positive”. Claim 9 depends from claim 1, which does not include a step iii’). Therefore, the scope of the claim is unclear.
Claim 10 recites “defined threshold methylation score is in the range of from 4-10”. Claim 10 currently depends from claim 7 which states “biological sample exceeds a defined threshold methylation score”.  It is unclear if the range in claim 10 of the defined threshold methylation must exceed 4 or the defined threshold must exceed 10.  If the claim is intended to have the defined methylation threshold have a range from 4-10 then either claim 7 or claim 10 
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of or required for the claimed invention.  
Claim 14 recites “Taqman hydrolysis probes”. Per MPEP 2173.05(u), “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.” Claim 14 recites Taqman to identify the particular material.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “one or several anthracyclines if said prediction of step iii) or iii’) is positive”. Claim 9 depends from claim 1, which does not include a step iii’). Therefore, it is unclear how . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of predicting a triple-negative breast cancer (TNBC) patient’s response to anthracycline-containing polychemotherapy by determining the methylation state of a CpG dinucleotide sequence of PITX2 or a regulatory sequence of PITX2 by using a reagent that distinguishes between methylated and non-regulated CpG dinucleotides, and making a prediction of the TNBC patient’s response based on the determined methylation state.
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, “determining” and “making a prediction” are abstract ideas because they can occur entirely within the mind. Regarding claim 3, the step of determining if the PITX2 gene and/or regulatory sequences exceeds a “threshold” is an abstract idea because the evaluation can occur entirely within the mind. Claims 7 and 8 are also directed towards an abstract idea because the method comprises a “defined threshold methylation score”, which is a mathematical concept (as indicated by 100/(1+2(CT methylated—CT unmethylated))) and may be mentally performed. Claim 9 is directed towards an abstract idea because the determination of a suitable treatment based can occur entirely within the mind.

The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “contacting genomic DNA with reagent(s)” (claim 1) is a mere data gathering step. Likewise, determination of a methylation state is an abstract idea and mere data gathering step. Finally, “making a prediction of” response is an abstract idea. Claim 9 requires “determining a suitable treatment”, which is an abstract idea. Therefore, the judicial exceptions of the claims are not integrated into a practical application.

The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the measuring step in claim 1 is so generally recited as to be mere data gathering.  It does not include any particular reagents 
Regarding claim 2, the type of polychemotherapy (adjuvant polychemotherapy) merely informs the practitioner on whom the method is to be used.
Regarding claim 3, a “defined threshold” does not add significantly more than the judicial exception, as a “defined threshold” and prediction are abstract ideas. Furthermore, the parameters of disease-free survival (DFS), metastasis-free survival (MFS) and overall survival (OS) merely inform the practitioner on whom the method is to be practiced. It is noted that “if” the/said “methylation score of said sample” is a conditional limitation and therefore does not contribute significantly more to the claim if the conditional limitation does not occur.
Regarding claim 4, the length of nucleotide sequence (16 nucleotides) does not contribute significantly more to the claim because the 16 contiguous nucleotides of the PITX2 gene with a CpG dinucleotide sequence are still a part of the natural correlation. Additionally, the process of contacting genomic DNA and distinguishing a target genomic DNA region with a 16 nucleotide stretch and CpG dinucleotide sequence is mere data gathering.
Regarding claim 5, contacting genomic DNA with a reagent of bisulfite, disulfite, or hydrogen sulfite is a mere data gathering step.

Regarding claim 7, a “defined methylation threshold” does not add significantly more than the judicial exception, as a “defined methylation threshold” and prediction from a calculation are mathematical concepts, abstract ideas, and mere data gathering. Furthermore, the parameters of disease-free survival (DFS), metastasis-free survival (MFS) and overall survival (OS) merely inform the practitioner on whom the method is to be practiced.
It is noted that “if” the/said “methylation score of said sample” is a conditional limitation and therefore does not contribute significantly more to the claim if the conditional limitation does not occur.
Regarding claim 8, a “defined methylation threshold” does not add significantly more than the judicial exception, as a “defined methylation threshold” and prediction from a calculation are mathematical concepts, abstract ideas, and mere data gathering. Furthermore, the parameters of disease-free survival (DFS), metastasis-free survival (MFS) and overall survival (OS) merely inform the practitioner on whom the method is to be practiced. As generally recited, the probes, primers, and amplification enzyme are well-understood, routine, and conventional because using PCR to amplify and detect DNA and hybridizing a probe are well-understood, routine, and conventional (MPEP 2106.05(d)), as well as mere data gathering activities. It is noted that “if” the/said “methylation score of said sample” is a conditional limitation and 
Regarding claim 9, the determination of a suitable treatment regimen is an abstract idea, and it therefore does not add significantly more to the judicial exception. It is noted that “if said prediction is negative” is a conditional limitation and therefore does not contribute significantly more to the claim if the conditional limitation does not occur.
Regarding claim 10, the limitation of a defined threshold methylation score in the range of from 4-10 is mere data gathering.
Regarding claim 11, selecting a sample from a biopsy, circulating peripheral breast cancer tumor cells, tumor-afflicted lymph nodes, blood, serum, etc. merely informs the practitioner on whom the method is to be used.
Regarding claim 12 and 16, the PITX2 gene sequence (SEQ ID NO. 2, AF238048.1) was submitted to NCBI Genbank in 2000 (Semina et al. (2000) NCBI, GenBank: AF238048.1). Therefore, the sequence is well-understood, routine, and conventional.  
Regarding claims 13 and 16, the PITX2 sequences of SEQ ID NO: 6-9 are taught by Foekens, as SEQ ID NOs 103-106 (WO 2007039128 A1, page 58). As the sequences have been known and used in the prior art for more than 14 years, the sequences are well-understood, routine, and conventional. 

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foekens (WO 2007039128 A1) in view of Burstein (Burstein et al. (2013) The Breast 22: S147-S148).
Foekens (WO 2007039128 A1) teaches a method for predicting the outcome of anthracycline treatment of a subject with a cell proliferative disorder comprising obtaining a biological sample from the subject (page 1, first para; page 2, second full para; claim 1). Foekens teaches that 97 anthracycline-treated, estrogen receptor negative breast cancer breast cancer samples were analyzed (page 60, first para). These samples had DNA isolated using commercially available kits, and the DNA was bisulfite treated (page 60, second para). Foekens teaches that anthracycline treatment outcome of PITX2 when hypermethylated was negative 
	Burstein teaches that chemotherapy is the mainstay of adjuvant treatment for triple-negative breast cancer (TNBC), which lacks expression of the ER and HER2 markers (page S147, col. 1, para 1). Burstein also teaches that the modern regimens that combine anthracyclines/cyclophosphamide/taxane-based treatment are the standard treatment recommendations for TNBC. Burstein also teaches that TNBC is the tumor subset most likely to benefit from advancements to adjuvant chemotherapy, including the incorporations of taxanes and sequential anthracycline-taxane therapy (page S147, col. 2, para 2). Burstein also teaches nd full para and col. 1-2 bridging para). Burstein also teaches that not every patient is a candidate for anthracycline treatment for reasons including toxicity and tolerability (page S148, col. 1-2 bridging para).
	It would have been obvious to a person of ordinary skill in the art to modify the method of Foekens by Burstein because Burnstein teaches that anthracycline is used to treat triple negative breast cancer and Foekens teaches a method of predicting the outcome of anthracycline treatment from a subject with ER- breast cancer (page 10, third full para; page 10, last para; page 11, sixth para; page 12, second full para; Table 5; Fig. 28; Fig. 42; page 35, last para). A person of ordinary skill in the art would use the method of Foekens to predict triple-negative breast cancer response because Burnstein teaches that preferred treatment for TNBC includes anthracycline (page S148, col. 1-2 bridging para; page S147, col. 2, para 2). A person of ordinary skill in the art would also be motivated to predict a TNBC patient’s response to anthracycline because Burstein teaches that toxicity and tolerability are a concern of anthracycline (page S148, col. 1-2 bridging para).

	Regarding claim 2, under the broadest reasonable interpretation, polychemotherapy is chemotherapy involving more than one drug. Burstein teaches that “chemotherapy is the mainstay of adjuvant treatment for triple-negative breast cancer (TNBC)” (page S147, col. 1, first para). Burstein also teaches “the modern regimens that combine anthracyclines/cyclophosphamide/taxane based treatment are clear advances for breast cancer 
	
	Regarding claim 3, Foekens teaches that anthracycline treatment outcome of PITX2 when hypermethylated was negative, and the proportion of metastases free (metastasis-free survival) patients was significantly lower when hypermethylated (Table 5; Fig. 28; Fig. 42; page 3, first full para). Therefore, Foekens teaches comparing methylated (hypermethylated) and non-methylated states (hypomethylated) (page 44). Foekens also teaches that the concentration of methylated DNA can be determined (page 61, first para), and the reactions were calibrated by reference to standards which had known methylation (page 60). Foekens also teaches determining the outcome of the anthracycline treatment by determining an average, or a value reflecting an average methylation state of a plurality of CpG dinucleotides of PITX2 (claim 10).
	However, Foekens does not explicitly teach a “defined threshold”.
	It would have been obvious to a person of ordinary skill in the art to set a defined threshold for methylation because Foekens teaches that methylation changes lead to a difference in survival, and Foekens teaches that a value reflecting an average methylation state can determine the outcome of anthracycline treatment.  Therefore, a person of ordinary skill in the art would merely compare the methylation state to a control or threshold to see if a threshold is exceeded. The limitation of “wherein said prediction is negative, if the determined methylation state is equal to or does not exceed said threshold, and wherein said prediction is positive, if said determined methylation state does exceed said threshold” does not further limit the claim because no threshold has been claimed, which would allow one of ordinary skill in the art to set any arbitrary threshold. 

	Regarding claim 4, Foekens teaches “contacting genomic DNA isolated from a biological sample obtained from the subject with at least one reagent, or series of reagents that distinguishes between methylated and non-methylated CpG dinucleotides, wherein the target region comprises, or hybridizes under stringent conditions to a sequence of at least 16 contiguous nucleotides of” PITX2 or regulatory regions thereof, wherein said contiguous nucleotides comprise at least one CpG dinucleotide sequence (Foekens claim 9; pages 36-27, bridging para).

	Regarding claim 5, Foekens teaches that “one or more reagents comprises a solution selected from the group consisting of bisulfite, hydrogen sulfite, disulfite, and combinations thereof” (Foekens claim 11; page 60, second para).

	Regarding claim 6, Foekens teaches determining the methylation state by oligonucleotide hybridization analysis, Ms-SnuPE, sequencing, Real Time detection probes and oligonucleotide array analysis (Foekens claim 12; pages 28-31).

Regarding claim 7, Foekens teaches the concentration of methylated DNA, Cmeth, (methylation score) (page 61, first para).
Examiner’s note: Due to formatting issues in WO 2007039128 A1, the calculation is hard to read. Therefore, the equivalence (US 2009/0111707 A1, which is a 371 and depends from WO 2007039128 A1) is used to evidence the teachings of WO 2007039128 A1.

Foekens teaches (as evidenced by US 2009/0111707 A1, para 0255): 

    PNG
    media_image1.png
    210
    547
    media_image1.png
    Greyscale
 

Foekens (WO 2007039128 A1) also teaches that the CG-probe (FAM) for PITX2 is SEQ ID NO 105 and the TG-probe is SEQ ID NO. 106 (VIC) (page 58). Foekens also teaches that detection oligonucleotide was designed to hybridize to the bisulfite converted sequence around one CpG site which was either originally unmethylated (TG) or methylated (CG) (page 51, last para). Therefore, Foekins necessarily teaches the methylation score, as the equation necessarily would calculate:100/[1+2(CTmethylated – CT unmethylated)] from both methylated and unmethylated PITX2 sequences using probes.
	However, Foekens does not explicitly teach a defined threshold methylation score.
	It would have been obvious to a person of ordinary skill in the art to set a defined threshold methylation score because Foekens teaches that methylation changes lead to a difference in survival, and Foekens teaches that a value reflecting an average methylation state can determine the outcome of anthracycline treatment and provides a formula for the methylation score.  Therefore, a person of ordinary skill in the art would merely compare the methylation state to a control or threshold to see if a threshold is exceeded. The limitation of “wherein said prediction is negative, if the methylation score of said sample is equal to or does not exceed said defined threshold methylation score, and wherein said prediction is positive, if said methylation score of said sample does exceed said defined threshold methylation score” does not further limit 

	Regarding claims 8, 13, and 16, Foekens teaches that samples were obtained from breast cancer patients who had received treatment with anthracycline and DNA was isolated (page 50). Foekens also teaches bisulfite treatment of the DNA (converting unmethylated cytosines to uracil) (page 51, third para). Foekens teaches that specific primers were used for PITX2 (Table 2; pages 57-58), and the primers were 18-23 bases in length (Table 2). It is noted by the examiner that the general optimization of primers is considered routine optimization, and MPEP 2144.05(II) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Table 2 also contains the amplificates of the primers. Foekens teaches two PITX-2 specific probes (SEQ ID 105 and 106) that produce signals indicative of methylated (FAM) and unmethylated (VIC) PITX2 sequences (page 58) (part i’). It is noted that Foekens also teaches that the assay for methylation and non-methylation specific amplification by using “TaqMan probes” and primers for PITX2 (page 56-58). 


Foekens also teaches determining a methylation score of the PITX2 gene using the cycle threshold values of a methylated and unmethylated PITX2 sequence (part ii’). Foekens teaches that the concentration of methylated DNA, Cmeth, (methylation score) (page 61, first para).
Examiner’s note: Due to formatting issues in WO 2007039128 A1, the calculation is hard to read. Therefore, the equivalence (US 2009/0111707 A1, which depends from WO 2007039128 A1) is used to evidence the teachings of WO 2007039128 A1.

    PNG
    media_image1.png
    210
    547
    media_image1.png
    Greyscale
 
 
Foekens (WO 2007039128 A1) also teaches that the CG-probe (FAM) for PITX2 is SEQ ID NO 105 and the TG-probe is SEQ ID NO. 106 (VIC) (page 58). SEQ ID NO 105 (20 bases) is SEQ ID NO 8 of the instant application, and SEQ ID NO 106 (27 bases) is SEQ ID NO 9 of the instant application (claims 13 and 16).  Foekens also teaches that detection oligonucleotide was designed to hybridize to the bisulfite converted sequence around one CpG site which was either originally unmethylated (TG) or methylated (CG) (page 51, last para) (claim 16). Therefore, Foekins necessarily teaches the methylation score, as the equation necessarily would calculate:100/[1+2(CTmethylated – CT unmethylated)] from both methylated and unmethylated PITX2 sequences using a probe.
	However, Foekens does not explicitly teach a defined threshold methylation score.
	It would have been obvious to a person of ordinary skill in the art to set a defined threshold methylation score because Foekens teaches that methylation changes lead to a difference in metastasis-free survival (Fig. 28 and 42), and Foekens teaches that a value reflecting an average methylation state can determine the outcome of anthracycline treatment and provides a formula for the methylation score.  Therefore, a person of ordinary skill in the art would merely compare the methylation state to a control or threshold to see if a threshold is 

	Regarding instant claim 9, Foekens teaches determining the outcome of treatment comprising anthracycline (Foekens claim 10; Table 5). Foekens also teaches that anthracycline treatment outcome prediction would recommend further chemotherapeutic or other treatment if the predicted outcome is suboptimal (page 1-2, bridging para). Foekens also teaches that the establishment of predictors of the anthracycline treatment outcome would allow the identification and exclusion of individuals who would not benefit from said treatment (page 1-2, bridging para). 
It would be obvious to a person of ordinary skill in the art that a person with a predicted positive response would be given anthracycline because Burstein also teaches that the modern regimens that combine anthracyclines/cyclophosphamide/taxane-based treatment are the standard treatment recommendations for TNBC. Burstein also teaches that TNBC is the tumor subset most likely to benefit from advancements to adjuvant chemotherapy, including the incorporations of taxanes and sequential anthracycline-taxane therapy (page S147, col. 2, para 2). Burstein also teaches that most patients with TNBC would derive sufficient benefit from nd full para and col. 1-2 bridging para). 

	Regarding claim 11, Foekens teaches samples were obtained from patients in the form of “fresh frozen tissues” (page 50, second full para). Foekens also teaches that the tissue sample to be analyzed is preferably “tumor tissue, biopsies, serum, urine, blood or nipple aspirate” (page 21-22, bridging para).

Regarding claims 13 and 16, Foekens teaches two primers for a PITX2 sequence. Foekens teaches SEQ ID NO 103, a forward primer (instant SEQ ID NO 6), and Foekens teaches SEQ ID NO 104, a reverse primer (instant SEQ ID NO 7) (page 58). Foekens also teaches the amplified sequences: SEQ ID NO 59 (instant SEQ ID NO 3) and SEQ ID NO: 71 (instant SEQ ID NO 4) (Table 4).

	Regarding claim 14, Foekens teaches that the assay for methylation and non-methylation specific amplification by using “TaqMan probes” that were labeled with two different fluorescent dyes and by a quencher for PITX2 (page 56-58; page 29-30, bridging para). 
	 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foekens (WO 2007039128 A1) in view of Burstein (Burstein et al. (2013) The Breast 22: S147-S148) as s 1 and 8 above, and further in view of Semina (Semina et al. (2000) NCBI, GenBank: AF238048.1).
Foekens in view of Burstein is set forth above, as applied to claim 1 and 8. Foekens also teaches a genomic sequence of PITX2 (Table 1, page 44). 
However, Foekens in view of Burstein does not teach SEQ ID NO 1 or SEQ ID NO 2.
On page 3, the specification teaches that SEQ ID NO. 2 is AF238048.1. Semina teaches that the PITX2 sequence AF238048.1 (SEQ ID NO. 2). 
It would be prima facie obvious to a person of ordinary skill in the art to apply SEQ ID NO 2 in the method of Foekens in view of Burstein because the substitution of the SEQ ID is merely routine optimization. In the instant application, the sequences taught by Foekens and NCBI are both sequences that were well known in the art before the effective filing date, and they were both directed to the same gene, PITX2, sequence.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-9 of U.S. Patent No. 10,053,735 B2 (735) in view of Burstein (Burstein et al. (2013) The Breast 22: S147-S148). 

	However, 735 does not teach triple-negative breast cancer.
Burstein teaches that chemotherapy is the mainstay of adjuvant treatment for triple-negative breast cancer (TNBC) (page S147, col. 1, para 1). Burstein also teaches that the modern regimens that combine anthracyclines/cyclophosphamide/taxane-based treatment are the standard treatment recommendations for TNBC. Burstein also teaches that TNBC is the tumor subset most likely to benefit from advancements to adjuvant chemotherapy, including the incorporations of taxanes and sequential anthracycline-taxane therapy (page S147, col. 2, para 2). Burstein also teaches that most patients with TNBC would derive sufficient benefit from adjuvant chemotherapy, and the preferred adjuvant chemotherapy for TNBC is sequential anthracycline/cyclophosphamide treatment followed by taxane chemotherapy (page S148, 2nd full para and col. 1-2 bridging para). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of 735 by Burstein to predict TNBC response to anthracyclines 

	Regarding claim 2, under the broadest reasonable interpretation, polychemotherapy is chemotherapy involving more than one drug. Burstein teaches that “chemotherapy is the mainstain of adjuvant treatment for triple-negative breast cancer (TNBC)” (page S147, col. 1, first para). Burstein also teaches “the modern regimens that combine anthracyclines/cyclophosphamide/taxane based treatment are clear advances for breast cancer overall, and are the standard recommendations for TNBC” (page S147, col. 2, second full para). Therefore, Burstein teaches adjuvant polychemotherapy for TNBC patients.

	Regarding instant claim 4, claim 3 of 735 teaches that the target region comprises or hybidzes under stringent conditions to a sequence of at least 16 contiguous nucleotides of PITX2, with at least one CpG dinucleotide sequence.

Regarding instant claim 5, claim 1 of 735 teaches contacting the genomic DNA with a bisulfite reagent. 

	Regarding instant claim 6, claims 5-9 of 735 teach that the methylation detection is performed by real time detection probes, oligonucleotide hybridization, Ms-SnuPE, an oligonucleotide array, and sequencing.

	Regarding instant claim 9, claim 1 of 735 necessarily teaches determining a suitable treatment regimen for said patient because claim 1 treats with anthracycline when hypomethylation occurs. 

	Regarding instant claim 11, claim 1 of 735 teaches that a sample from breast cancer surgery (biopsy taken at time of surgery). Claim 2 of 735 teaches that the biological sample can be biopsies, bodily fluid, or nipple aspirate.


Conclusion
Claims 1-14 and 16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634